—In an action, inter alia, to recover damages for wrongful death, the plaintiff, June Schecter, as administrator of the estate of Steven Jeffrey Schecter, deceased, appeals from a judgment of the Supreme Court, Nassau County (Phelan, J.), entered December 1, 1998, which, upon a jury verdict, and upon the denial of her motion pursuant to CPLR 4404 to set aside the verdict, is in favor of the defendants and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention, the trial court did not err in denying her motion pursuant to CPLR 4404 to set aside the verdict as against the weight of the evidence as the jury’s verdict was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.